 STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
 0 Valuation of Security    0 Assumption of Executory Contract or Unexpired Lease        0 Lien Avoidance

                                                                                                           Last revised: September 1, 2018


                                                      UNITED STATES BANKRUPTCY COURT
                                                             District of New Jersey
 In Re:            Arthur L. Horowitz                                                  Case No.:
                                                                                       Judge:
                                                                Debtor(s)


                                                             CHAPTER 13 PLAN AND MOTIONS


  Original                                                     Modified/Notice Required          Date:           12/16/19
  Motions Included                                             Modified/No Notice Required

                                                   THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                    CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                             YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who
wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
prosecute same.

 The following matters may be of particular importance. Debtors must check one box on each line to
 state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
 both boxes are checked, the provision will be ineffective if set out later in the plan.


THIS PLAN:

  DOES  DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

  DOES  DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
 COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
 SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

  DOES  DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.
                                                                                1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
 Initial Debtor(s)' Attorney LA                                      Initial Debtor:       ALH          Initial Co-Debtor

 Part 1: Payment and Length of Plan

        a. The debtor shall pay 3,921.00 Monthly to the Chapter 13 Trustee, starting on 1/1/20 for
 approximately 60 months.


             b. The debtor shall make plan payments to the Trustee from the following sources:
                          Future Earnings
                          Other sources of funding (describe source, amount and date when funds are available):


             c. Use of real property to satisfy plan obligations:
                           Sale of real property
                            Description:
                            Proposed date for completion:

                                     Refinance of real property:
                                      Description:
                                      Proposed date for completion:

                                     Loan modification with respect to mortgage encumbering property:
                                      Description:
                                      Proposed date for completion:

             d.                      The regular monthly mortgage payment will continue pending the sale, refinance or
                                      loan modification.
             e.                      Other information that may be important relating to the payment and length of plan:




 Part 2: Adequate Protection                                                           X   NONE
        a. Adequate protection payments will be made in the amount of $                                  to be paid to the Chapter 13
 Trustee and disbursed pre-confirmation to    (creditor).

        b. Adequate protection payments will be made in the amount of $                                  to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to: (creditor).

 Part 3: Priority Claims (Including Administrative Expenses)

       a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                               Type of Priority                                    Amount to be Paid
 Lee Abt, Esquire                                                       Attorney Fees                                                4,200.00
 IRS                                                                    Taxes and certain other debts                              32,500.00
 NJ Division of Taxation                                                Taxes and certain other debts                                3,600.00
 NJ Division of Taxation                                                Taxes and certain other debts                              35,000.00

       b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
          Check one:
            None
                                                                                   2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         The allowed priority claims listed below are based on a domestic support obligation that has been
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
        pursuant to 11 U.S.C.1322(a)(4):
 Creditor                   Type of Priority             Claim Amount                Amount to be Paid

 Part 4: Secured Claims
 Part 4: Secured Claims

 a. Curing Default and Maintaining Payments on Principal Residence:  NONE

          The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
 obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
 bankruptcy filing as follows:
                                                                                                      Interest Amount to be Paid   Regular Monthly
                                                                                                      Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt                  Arrearage   Arrearage              Plan)             Plan)
 Part 4: Secured Claims

 b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: 
             NONE

 The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
 and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy
 filing as follows:
                                                                                                      Interest Amount to be Paid   Regular Monthly
                                                                                                      Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt                  Arrearage   Arrearage              Plan)             Plan)
 Part 4: Secured Claims

 c. Secured claims excluded from 11 U.S.C. 506:  NONE
 The following claims were either incurred within 910 days before the petition date and are secured by a
 purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
 within one year of the petition date and secured by a purchase money security interest in any other thing of
 value:
                                                                                                                    Total to be Paid through the Plan
                                                                                                   Amount of            Including Interest Calculation
 Name of Creditor                           Collateral                               Interest Rate    Claim




  d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments  NONE

         1.) The debtor values collateral as indicated below. If the claim may be modified under Section
 1322(b)(2), the secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in
 Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
 as an unsecured claim. If a secured claim is identified as having “NO VALUE” it shall be treated as an
 unsecured claim.

                                       NOTE: A modification under this section ALSO REQUIRES
                                     the appropriate motion to be filed under Section 7 of the Plan.

                                                                                                                 Value of
                                                                                          Total                  Creditor       Annual Total
                                                                     Scheduled       Collateral      Superior   Interest in    Interest Amount to
 Creditor                        Collateral                               Debt           Value         Liens    Collateral        Rate Be Paid


                                                                                 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
 -NONE-

        2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
 allowed secured claim shall discharge the corresponding lien.


 e. Surrender  NONE
         Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
 that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
 collateral:
 Creditor                                                Collateral to be Surrendered                     Value of Surrendered       Remaining Unsecured
                                                                                                                     Collateral                     Debt




 f. Secured Claims Unaffected by the Plan  NONE

                   The following secured claims are unaffected by the Plan:
 Creditor
 Ally Financial
 LoanCare Servicing Ctr

 g. Secured Claims to be Paid in Full Through the Plan  NONE
 Creditor                                                      Collateral                                        Total Amount to be Paid through the Plan


 Part 5: Unsecured Claims                                   NONE

             a. Not separately classified allowed non-priority unsecured claims shall be paid:
                         Not less than $ 136,434.00 to be distributed pro rata

                                      Not less than                 percent

                                      Pro Rata distribution from any remaining funds

             b. Separately classified unsecured claims shall be treated as follows:
 Creditor                                                Basis for Separate Classification           Treatment                          Amount to be Paid


 Part 6: Executory Contracts and Unexpired Leases                                            X     NONE

        (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of
 non-residential real property leases in this Plan.)

        All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
 except the following, which are assumed:

 Creditor                    Arrears to be Cured in                  Nature of Contract or Lease     Treatment by Debtor          Post-Petition Payment
                             Plan


 Part 7: Motions                   X    NONE

 NOTE: All plans containing motions must be served on all potentially affected creditors, together with
 local form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J.

                                                                                      4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 LBR 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be
 filed with the Clerk of Court when the plan and transmittal notice are served.


             a. Motion to Avoid Liens under 11 U.S.C. Section 522(f).  NONE
             The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                              Sum of All
                                                                                                              Amount of      Other Liens
                          Nature of                                                           Value of          Claimed      Against the Amount of Lien
 Creditor                 Collateral              Type of Lien           Amount of Lien      Collateral       Exemption         Property to be Avoided

             b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. 
 NONE

        The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
 consistent with Part 4 above:


                                                                                                                      Value of
                                                                                                                      Creditor's        Total Amount of
                                                                     Scheduled    Total Collateral                    Interest in             Lien to be
 Creditor                    Collateral                              Debt         Value            Superior Liens     Collateral           Reclassified


         c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
 Partially Unsecured.  NONE

         The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
 to void liens on collateral consistent with Part 4 above:

                                                                                                                                          Amount to be
                                                                              Total Collateral            Amount to be Deemed            Reclassified as
 Creditor                    Collateral                        Scheduled Debt Value                                    Secured              Unsecured

 Part 8: Other Plan Provisions
        a. Vesting of Property of the Estate
            Upon Confirmation
            Upon Discharge

       b. Payment Notices
       Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
 coupons to the Debtor notwithstanding the automatic stay.


             c. Order of Distribution

             The Standing Trustee shall pay allowed claims in the following order:
                    1)   Ch. 13 Standing Trustee Commissions
                    2)   Other Administrative Claims
                    3)   Secured Claims
                    4)   Lease Arrearages
                    5)   Priority Claims
                    6)   General Unsecured Claims


             d. Post-Petition Claims

                                                                                     5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        The Standing Trustee  is,  is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
 Section 1305(a) in the amount filed by the post-petition claimant.


 Part 9: Modification                      X   NONE
        If this Plan modifies a Plan previously filed in this case, complete the information below.
        Date of Plan being modified:        .
 Explain below why the plan is being modified:                Explain below how the plan is being modified:


 Are Schedules I and J being filed simultaneously with this Modified Plan?                         Yes    No

 Part 10 : Non-Standard Provision(s): Signatures Required
        Non-Standard Provisions Requiring Separate Signatures:
         NONE
         Explain here:
            Any non-standard provisions placed elsewhere in this plan are ineffective.

 Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.

 Date: December 16, 2019                                             /s/ Arthur L. Horowitz
                                                                     Arthur L. Horowitz
                                                                     Debtor
 Date:
                                                                     Joint Debtor


 Date        December 16, 2019                                       /s/ Lee Abt, Esquire
                                                                     Lee Abt, Esquire
                                                                     Attorney for the Debtor(s)




                                                                       6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
                                      United States Bankruptcy Court
                                         District of New Jersey
In re:                                                                                  Case No. 19-33364-JNP
Arthur L. Horowitz                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0312-1           User: admin                  Page 1 of 2                   Date Rcvd: Dec 18, 2019
                               Form ID: pdf901              Total Noticed: 47

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 20, 2019.
db              Arthur L. Horowitz,    8136 Day Avenue,     Pennsauken, NJ 08110-2418
518623030      +Attorney General of the U.S.,     Dept. of Justice,    RE: Internal Revenue Service,
                 Constitution Ave & 10th Street NW,     Washington, DC 20530-0001
518623031      +Auto Body Jobbers,    245 Park Avenue,     Paterson, NJ 07501-2411
518623032       Autochem,    38140 E. Executive Drive,     Westland, MI 48185
518623034      +Christine Horowitz,    8136 Day Avenue,     Pennsauken, NJ 08110-2418
518623037      +Complete Business Solutions Group/CBSG,      22 N. 3rd Street,    Philadelphia, PA 19106-2113
518623040      +Everest Business Funding,     8200 NW 52nd Terrace 2nd Floor,     Doral, FL 33166-7852
518623041      +FBCS,   RE: First Portfolio Ventures LLC,       330 S. Warminster Rd, Ste 353,
                 Hatboro, PA 19040-3433
518623042      +Ford Motor Credit,    P.O. Box 542000,     Omaha, NE 68154-8000
518623043      +Ford Motor Credit Corporation,     Po Box Box 542000,    Omaha, NE 68154-8000
518623046      +Hunter Caroline,    845 SW 17th Street,     Fort Lauderdale, FL 33315-1610
518623047      +IC System,    RE: Medco Tools,    444 Highway 96 East,    Saint Paul, MN 55127-2557
518623051      +Lincoln & Morgan,    Attn: Sanford Martin, Esq,     600 W. Broadway, Ste 700,
                 San Diego, CA 92101-3370
518623052      +LoanCare Servicing Ctr,     3637 Sentara Way,    Virginia Beach, VA 23452-4262
518623053      +Loancare Servicing Ctr,     Attn: Consumer Solutions Dept,      P.O. Box 8068,
                 Virginia Beach, VA 23450-8068
518623054      +Midland Credit Managem,     320 East Big Beaver,    Troy, MI 48083-1271
518623058       NJ Division of Taxation,     P.O. Box 445,    Trenton, NJ 08695-0445
518623057      +National Oak Distributors Inc.,     P.O. Box 840885,    Dallas, TX 75284-0885
518623062      +OFIG, LLC,    P.O. Box 537,    Pennsauken, NJ 08110-0537
518623067      +PBE Jobbers Warehouse Inc.,     2921 Syene Rd.,    Madison, WI 53713-3205
518623063      +Par Funding,    2000 PGA Blvd,    Ste 4440,    North Palm Beach, FL 33408-2738
518623069      +SEM Products,    1685 Overview Drive,    Rock Hill, SC 29730-7469
518623060     ++STATE OF NEW JERSEY,    DIVISION OF TAXATION BANKRUPTCY UNIT,      PO BOX 245,
                 TRENTON NJ 08646-0245
               (address filed with court: NJ Division of Taxation,       P.O. Box 245,    Trenton, NJ 08695-0245)
518623074       Voss Michaels Lee & Associates,     P.O. Box 1829,    Holland, MI 49422-1829
518623075      +Yellowstone Financial,    3800 Arapahoe Ave., Ste 210,     Boulder, CO 80303-1070

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Dec 19 2019 00:32:13        U.S. Attorney,   970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,   Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Dec 19 2019 00:32:10        United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518623027       E-mail/Text: ally@ebn.phinsolutions.com Dec 19 2019 00:31:02        Ally Financial,
                 P.O. Box 380901,    Bloomington, MN 55438-0901
518623028      +E-mail/Text: ally@ebn.phinsolutions.com Dec 19 2019 00:31:02        Ally Financial,
                 200 Renaissance Ctr,    Detroit, MI 48243-1300
518623029      +E-mail/Text: andy@sklarlaw.com Dec 19 2019 00:33:19       Andrew Sklar, Esq.,
                 RE: Auto Body Jobbers,     1200 Laurel Oak Rd., Ste 102,     Voorhees, NJ 08043-4317
518623033       E-mail/Text: rwild@c2cresources.com Dec 19 2019 00:30:59        C2C Resources,
                 Attn: Rodney Wild,     3445 N. Causeway Blvd, Ste 205,    Metairie, LA 70002
518623035      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Dec 19 2019 00:31:44        Comenity Bank/Wayfair,
                 Po Box 182789,    Columbus, OH 43218-2789
518623036      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Dec 19 2019 00:31:44        Comenity Bank/Wayfair,
                 Attn: Bankruptcy Dept,    Po Box 182125,    Columbus, OH 43218-2125
518623038      +E-mail/Text: mrdiscen@discover.com Dec 19 2019 00:31:04        Discover Business Card,
                 P.O. Box 3023,    New Albany, OH 43054-3023
518623039      +E-mail/Text: mrdiscen@discover.com Dec 19 2019 00:31:04        Discover Card,   P.O. Box 71084,
                 Charlotte, NC 28272-1084
518623045      +E-mail/Text: GenesisFS@ebn.phinsolutions.com Dec 19 2019 00:33:16        Genesis Bc/Celtic Bank,
                 Attn: Bankruptcy,    Po Box 4477,   Beaverton, OR 97076-4401
518623044      +E-mail/Text: GenesisFS@ebn.phinsolutions.com Dec 19 2019 00:33:16        Genesis Bc/Celtic Bank,
                 Po Box 4499,    Beaverton, OR 97076-4499
518623050       E-mail/Text: cio.bncmail@irs.gov Dec 19 2019 00:31:19       IRS,    1040 Waverly Drive,
                 Holtsville, NY 00501
518623055      +E-mail/Text: kmorgan@morganlaw.com Dec 19 2019 00:33:00        Morgan Bornstein & Morgan,
                 Re: Ford Motor Credit Company LLC,    1236 Brace Road, Ste K,     Cherry Hill, NJ 08034-3229
518623066      +E-mail/Text: rwild@c2cresources.com Dec 19 2019 00:30:59        PBE Jobbers Warehouse Inc.,
                 c/o C2C Resources,    Attn: Rodney Wild,    3445 N. Causeway Blvd Ste 205,
                 Metairie, LA 70002-3878
518623068      +E-mail/Text: bankruptcy@pseg.com Dec 19 2019 00:30:59       PSE&G,    Attn: Bankruptcy Department,
                 P.O. Box 490,    Cranford, NJ 07016-0490
518623064       E-mail/PDF: gecsedi@recoverycorp.com Dec 19 2019 00:35:09        PayPal Credit,   P.O. Box 71202,
                 Charlotte, NC 28272-1202
518623065      +E-mail/PDF: gecsedi@recoverycorp.com Dec 19 2019 00:34:17        PayPal Credit,   P.O. Box 5138,
                 Timonium, MD 21094-5138
518623070      +E-mail/PDF: gecsedi@recoverycorp.com Dec 19 2019 00:34:19        Synchrony Bank/PC Richards & Sons,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
518623071      +E-mail/PDF: gecsedi@recoverycorp.com Dec 19 2019 00:34:18        Synchrony Bank/PC Richards & Sons,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 18, 2019
                                      Form ID: pdf901                    Total Noticed: 47


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
518623072      +E-mail/Text: carine@tbfgroup.com Dec 19 2019 00:31:37     Tbf Financial Llc,
                 740 Waukegan Road,   Deerfield, IL 60015-4374
518623073      +E-mail/Text: carine@tbfgroup.com Dec 19 2019 00:31:37     Tbf Financial Llc,
                 Attn: Bankruptcy Department,   740 Waukegan Road, Suite 404,   Deerfield, IL 60015-5505
                                                                                             TOTAL: 22

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518623048*      ++INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     P.O. Box 21126,
                   Philadelphia, PA 19114)
518623049*        IRS,   Attn: Special Procedures,    P.O. Box 744,    Springfield, NJ 07081-0744
518623056*       +Morgan Bornstein & Morgan,    Re: Ford Motor Credit Company LLC,    1236 Brace Road, Ste K,
                   Cherry Hill, NJ 08034-3229
518623059*        NJ Division of Taxation,    P.O. Box 445,   Trenton, NJ 08695-0445
518623061*      ++STATE OF NEW JERSEY,   DIVISION OF TAXATION BANKRUPTCY UNIT,     PO BOX 245,
                   TRENTON NJ 08646-0245
                 (address filed with court: NJ Division of Taxation,     P.O. Box 245,    Trenton, NJ 08695-0245)
                                                                                                TOTALS: 0, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 17, 2019 at the address(es) listed below:
              Lee Abt    on behalf of Debtor Arthur L. Horowitz leeabt2@verizon.net, r40016@notify.bestcase.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 2
